

Exhibit 10.12
 
Loan Agreement


(Important Notice: The Borrower please carefully read the agreement, especially
the clauses with ▲▲mark. Should the Borrower have any question, please request
the Lender to clarify immediately.)



The Borrower: Danyang Lihua Electron Co., Ltd
Legal Representative (responsible person):
Business Address:
Correspondence Address:
 
The Lender: Bank of Communications Zhen Jiang Branch
Legal Representative (responsible person):
Business Address:
Correspondence Address:


WHEREAS the Borrower is borrowing from the Lender, for clarifying and confirming
the parties’ rights and obligations, after negotiation, the Borrower and the
Lender hereby agree as follows:


Article 1 Facility
1. Currency: RMB
2. Amount: Three Million
3. Purpose: Purchase of Material
4. Borrowing Period: from August 26, 2008 to November 25, 2008


Article 2 Interest Rate and Calculation
2.1 The interest Rate hereunder is
࿳RMB fixed rate, during the borrowing period is       (      year      month)
√RMB floating rate. The interest rate is the benchmark interest rate for the
period of one year or less than one year announced by the People’s Bank of China
(hereinafter PBC)at the time the agreement becomes effective upwardly floats
20%. During the period of the agreement, in the case the PBC adjusts the
benchmark interest rate, the Lender is entitled to adjust the borrowing interest
rate accordingly. The upward (downward) floating percentage is not changed. The
adjusted interest rate is adopted from the date the PBC adjusts the benchmark
interest rate. In the event the PBC benchmark interest rate becomes the floating
rate or is canceled after the adjustment, the borrowing interest rate shall be
negotiated by the parties herein, but the adjusted borrowing interest rate shall
not be lower than the borrowing interest rate applied then. In the case after
              month from the PBC adjusted the benchmark interest rate, the
parties have not reached the agreement to the borrowing interest rate, the
Lender may declare the full amount of the facility is due immediately.
࿳                     (foreign currency), the interest rate:
                     .
2.2 Daily interest =monthly interest / 30, monthly interest =yearly interest/
12.
2.3 Calculation


--------------------------------------------------------------------------------




2.3.1
Ordinary interest =the borrowing interest rate hereunder ×the lunched amount×
the drawdown days. The drawdown days are from the date the facility is launched
to the due date.

2.3.2
The punitive interest for deferral and the misappropriation of the facility
funds shall be calculated by the deferral days and the amount of the
misappropriated funds. In the event the facility currency is RMB, the deferral
interest rate is the borrowing interest rate hereunder upwardly floating 50%,
the punitive interest for misappropriation is the borrowing interest rate
hereunder upwardly floating 100%. In the case the floating rate facility defers
or is misappropriated after the PBC adjusts the benchmark interest rate, the
Lender is entitled to adjust the deferral and punitive interest rates
accordingly. The adjusted deferral and punitive interest rates are applied since
the PBC adjusted the benchmark interest rate. In the event the facility currency
is foreign currency, the punitive interest rate is the borrowing interest rate
hereunder upwardly floating             .

2.4 The settlement of the interest under this agreement is the    (2)   method
specified below. The unpaid interest shall repaid with the unpaid principal when
due. The settlement day is the interest payment date:
(1) The 20th day in the last month of every quarter.
(2) The 20th day of every month.
2.5 Other interest covenants: (N/A)


Article 3 Launch and Repayment
3.1 The Borrower shall complete relevant procedures at least three bank business
days before drawing down, and be in compliance with the launch plan set forth
below:
Launch Date                                            Launch Amount
            Year       Month              Day                                           Amount
            Year       Month              Day                                           Amount 
            Year       Month              Day                                           Amount
            Year       Month              Day                                           Amount 
▲▲3.2 Before the following conditions are completely fulfilled, the Lender is
entitled not to launch the facility:

(1)
The Borrower has completed the relevant legal procedures, such as obtaining
governmental permissions, approvals, registrations, and other procedures as
requested by the Lender, and the aforesaid permissions, approvals and
registrations are continuously effective.

(2)
The guarantee agreements hereunder (if any) have become effective and
continuously effective. In the event the Borrower provides collaterals for
pledge agreements or mortgage agreements, the secured interests have been
registered and continuously effective.

(3)
No material adverse change in the Borrower’s business operations and financial
conditions.

(4)
The Borrower does not breach the agreement .

3.3 The actual launch date and launch amount are specified in the borrowing
certificate.


--------------------------------------------------------------------------------




3.4
The Borrower shall repay the facility in accordance with the maturity date set
forth in Article 1.4 and the plan set forth below. In the case the maturity date
set forth in the borrowing certificate and in the agreement is inconsistent, the
borrowing certificate shall control.

Repayment Date                                     Repayment Amount
            Year       Month              Day                                           Amount
            Year       Month              Day                                           Amount 
            Year       Month              Day                                           Amount
            Year       Month              Day                                           Amount 
▲▲3.5 Without the Lender’s written consent, the Borrower shall not prepay the
loan.


▲▲Article 4 The Borrower’s Representations and Warranties

4.1
The Borrower is legally incorporated and continues, and has all necessary legal
capacity to perform the obligations hereunder and assume civil liabilities on
its own behalf.

4.2
The Borrower shall sign and perform this agreement with its true intention, and
obtain all necessary consents, approvals and authorizations without any legal
defect.

4.3
Any document, financial report, material and information provided by the
Borrower during signing and performing this agreement shall be authentic,
accurate integrated and valid. The Borrower shall not conceal any information
could affect its financial condition and repayment ability.

4.4
The Borrower shall not be the guarantee’s shareholder or the actual control
person specified in the Company Law, and has no plan to become the guarantee’s
shareholder or actual control person.



Article 5 The Lender’s Rights and Obligations

5.1
The Lender is entitled to collect the principal, the interest (including the
compound interest, the punitive interest for deferral and misappropriation), the
unpaid expenses, and to exercise other rights in accordance with laws and the
agreement.

5.2
Except as otherwise specified in laws or regulations or in the agreement,
without the Borrower’s consent, the Lender shall not disclose the Borrower’s
trade secrets, or financial, business operation and any other information the
Borrower has requested to keep confidential to any third-party institution or
individual.



Article 6 The Borrower’s Obligations

6.1
The Borrower shall repay the principal and the accrued interest hereunder in
accordance with the schedule, amount, and currency set forth in the agreement.

6.2
The Borrower shall not misappropriate the facility funds hereunder.

▲▲6.3 The Borrower shall assume all relevant expenses, including but not limited
to notary, appraisal, and registration fees.
▲▲6.4 The Borrower shall be in compliance with the business custom regarding the
loan business and related operations, including but not limited to the
followings: actively cooperates with the Lender’s investigation and supervision
to its compliance with the purpose hereunder; promptly provides financial
reports and other materials and information; and represents and warrants the
authenticity, the accuracy and the integrity of the information provided herein.


--------------------------------------------------------------------------------



▲▲6.5 In the event the Borrower will engage in the followings, the Borrower
shall send the thirty-day written notice to the Lender, and shall not take any
action before repaying the principal and the accrued interest hereunder or
providing the acceptable repayment plan to the Lender:

(1)
To sell, gift, lease, lend, transfer, mortgage, pledge or dispose the whole or
most part of assets or material assets;

(2)
Material change occurs or will occur in its operation system or share-holding
system, including but not limited to outsource, lease, conversion to corporation
system, conversion to share-holding system, sale of the company, co-operating
business, merger, acquisition, joint venture, split, setting up subsidiaries,
and asset transfer.

▲▲6.6 The Borrower shall send a seven-day written notice to the Lender before
the followings occur or could occur:

(1)
The Borrower revises the Article of Incorporation, changes the company name,
legal representatives (responsible persons), the business address, the
correspondence address, its business scope or other business registration items,
makes material decisions with regard to the financial or human resource matters.

(2)
The Borrower or the guarantee plans to file bankruptcy or has been filed
bankruptcy by its creditors.

(3)
The Borrower involves in material lawsuits, arbitrations, executive actions, or
its material assets or the collaterals hereunder are seized.

(4)
The Borrower provides guarantees to a third party, and such guarantees cause
material adverse effects to the Borrower’s economic condition, financial
condition or performance of the obligations hereunder.

(5)
The Borrower reaches agreements could cause material effects to its business
operations and financial conditions.

(6)
The Borrower or the guarantor ceases productions, suspends business, is
dissolved, is undergoing reformation, is revoked or abolished business license.

(7)
The Borrower or the guarantor or its legal representatives (responsible persons)
or executive officials engage in illegal activities or do not comply the
applicable securities exchange regulations.

(8)
The Borrower’s business operation encounters difficulties, its financial
conditions worsen or other events could cause adverse effects on the Borrower’s
business operations, financial conditions, repayment abilities or economic
conditions.

(9)
The Borrower engages in the transactions with its related parties, and the
amounts of such transactions reach or excess 10% of its most recently audited
net assets.

(10)
Before the Borrower repays the borrowing hereunder in full, it becomes or could
become the guarantor’s shareholder or the actual control person defined in
accordance with the Company Law.

▲▲6.7
In the case any change in the guarantee hereunder causes adverse effects to the
Lender’s rights and interests, the Borrower shall upon the Lender’s request,
immediately provides other acceptable guarantees to the Lender.

The change set forth in this Article is including but not limited to, the
guarantor carries out mergers and splits, ceases productions, suspends business,
is dissolved, is undergoing reformation, is revoked or abolished the business
license, files or to be filed by others the bankruptcy; the material change in
the guarantor’s business operations or financial conditions occur; the guarantor
involves in material law suits, arbitrations, executive actions or its material
assets are seized; the value of the collaterals hereunder is impaired or could
be impaired or the collaterals are seized, the guarantor or its legal
representatives (responsible persons) or executive officials engage in illegal
actions or do not comply laws or securities exchange regulations; in the case
the guarantor is individual, the guarantor is missing, dead (or declared to be
dead); the guarantor is not in compliance with the guarantee agreement; disputes
occur between the guarantor and the Lender; the guarantor requests to terminate
the guarantee agreement; the guarantee agreement is not effective or is invalid
or is cancelled; the registration of the pledge or the mortgage is not completed
or is invalid; or any other event affects the Lender’s rights and interests
hereunder.


--------------------------------------------------------------------------------




Article 7 Other Covenants (N/A)


Article 8 Acceleration of the Facility
In the case any of the followings occur, the Lender is entitled to cease
launching the facility funds the Borrower has not drawn down yet, and at its
discretion to declare the part or the full amount of the unpaid principal
becomes due and payable, and the Borrower shall repay the entire unpaid
principal and accrued interests immediately.
(1) The Borrower’s representations and warranties under the Article 4 are false;
(2) The Borrower breaches the agreement;
(3) Any of the events specified in the Article 6.6 occurs, and the Lender
believes such an event will affect its rights and interests hereunder;
(4) The Borrower defers its performances under other agreements between the
Lender, and does not amend such deferrals or non-performances upon the Lender’s
requests.


Article 9 Breach

9.1
In the event the Borrower does not repay the full amount of the principal, the
accrued interests on schedule, or misappropriates the facility funds, the
Borrower shall pay the Lender the default interest calculated in accordance with
the method for the punitive interest for the deferral or the misappropriation,
and shall pay the compound interest against the unpaid interest.

9.2
In the event the Borrower does not repay the full amount of the principal, the
accrued interests on schedule, the Borrower shall assume the collection fees,
law suit or arbitration fees, seizure fees, public announcement fees, exercise
fees, counsel fees, travel expenses and other expenses arising out of and
related to the fulfillment of the Lender’s rights and interests hereunder.

9.3
In the event the Borrower avoids the Lender’s supervision, does not repay the
principal and the accrued interest on schedule, or maliciously breach the
agreement, the Lender is entitled to report to the competent authority and to
disclose such events via news media.



Article 10 Withdrawal Covenant

10.1
The Borrower authorizes the Lender to withdraw the principal, the accrued
interest, the punitive interest, the compound interest or other expenses form
any of its accounts at the Lender.


--------------------------------------------------------------------------------




10.2
After the Lender withdraw funds pursuant to the Article 10.1, it shall notify
the Borrower the account, from which it withdraw funds, the loan agreement
number, the borrowing certificate number, the withdrawal amount and the residual
of the account.

10.3
In the case the withdrawal amount is inadequate for repaying the Borrower’s
debts in full, the withdrawal funds shall be first to set off the unpaid
expenses. In the case the deferral days for repaying the principal and the
interest is less than 90 days, the residual after being to set off the expenses
shall be first to set off the unpaid interest, the punitive interest or the
compound interest, and then to set off the principal; in the case the deferral
days for repaying the principal and the interest is more than 90 days, the
residual after being to set off the expenses shall be first to set off the
unpaid principal, and then to set off the unpaid interest, punitive interest, or
the compound interest.

10.4
In the event the currency of the withdrawal funds is inconsistent with the
currency of the unpaid debts, the amount of setting off the debts shall be
calculated in accordance with the foreign exchange rate announced by the Lender.



Article 11 Dispute Resolution
Any dispute arising out of or related to the agreement shall be submitted to the
court, in which the Lender resides. During the dispute, each party shall
continuously perform the clauses not in disputes.


Article 12 Miscellaneousness

12.1
The borrowing certificate and relevant documents and information confirmed by
the parties constitute an undividable part of this agreement.

12.2
The agreement becomes effective after the Borrower’s legal representative
(responsible person) or authorized person signs (or seals) and fixes the
corporate chop on the agreement, and the Lender’s responsible person or
authorized person signs (or seals) and fixes the business unit chop on the
agreement.

12.3
This agreement is to be written up in three original copies with the Borrower,
the Lender and the Guarantor, and the three parties shall each hold one original
copy, which shall have same legal effects.



The Borrower has thoroughly read the clauses above, the Lender has provided
relevant explanations to the Borrower. The Borrower has no objections to all
contents of the agreement.



The Borrower:
Legal Representative(responsible person):


The Lender:
Responsible Person or Authorized person:


Date: August 26, 2008


--------------------------------------------------------------------------------


 